    Case 2:17-cv-14581-ILRL-JVM Document 63 Filed 10/12/18 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

TAMARA G. NELSON and TIMOTHEA                            CIVIL ACTION
RICHARDSON, ET. AL.

VERSUS                                                   NO. 17-14581

MAYOR BELINDA CONSTANT, ET. AL.                          SECTION: “B”(1)



                                  ORDER

     Before the Court is Defendants Terri Brossette and Arthur

Lawson, Jr.’s “Motion to Limit Communications with Potential Class

Members” (Rec. Doc. 29). Pursuant to the reasons provided in a

separate Opinion (Rec. Doc. 60) recently issued by this Court,

     IT IS ORDERED that the Motion to Limit Communications with

Potential Class Members (Rec. Doc. 29) is DISMISSED AS MOOT.

     New Orleans, Louisiana, this 12th day of October, 2018.




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    1
